Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lavon S. Pressley appeals the district court’s order granting the Caromont Health, Inc., and Gaston Memorial Hospital, Inc.’s motion for summary judgment and denying Pressley’s motion for summary judgment.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Pressley v. CaroMont Health, Inc., No. 3:09-cv-00460-FDW-DSC, 2010 WL 4625965 (W.D.N.C. Nov.3, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The district court, in the same order, dismissed Caromont Healthcare Services, Inc., on the ground that it is not a legal entity. Pressley does not contest this ruling on appeal.